Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 5/16/2022 for the application No. 16/054,367. Claims 1, 3-9, 11, 13-18 and 20 are currently pending and have been examined. Claims 1, 3-9, 11, 13-18 and 20 have been rejected as follow,

Examiner’s Note

Claim language such as “special relevance” is disclosed in instant specification at “…comparing the sum of each of the sets of counts to the threshold count, and updating the user's location of special relevance if the sum of one set of counts exceeds the threshold count..”, paragraph 7 of instant specification.
Claim language such as “feature vector” , per instant disclosure “developing feature vectors describing elements of social graph information, and applying the feature vectors to determine the relevance of elements of social graph information to the location of special relevance”, paragraph 5.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11, 13-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

Claims 1, 11 and 20: recite “…wherein the plurality of data items are further associated with one or more unique locations visited by the first user that the first user has previously not visited before …..”.  Per MPEP 2172.01 a claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record may be rejected under 35 U.S.C. 112, first paragraph, as not enabling. In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). See also MPEP § 2164.08(c). Such essential matter may include missing elements, steps or necessary structural cooperative relationships of elements described by the applicant(s) as necessary to practice the invention. It seems that  specification is refereeing in paragraphs 29 and 30 to locations visited by a user but the claims lack of essential matter described  in paragraphs 29 and 30,  i.e. registered counts, etc. to instruct a computer, machine or server how to perform the limitation “…the plurality of data items are further associated with one or more unique locations visited by the first user that the first user has previously not visited before”. Clarification is required.
Claims  3-9, and 13-18,  they depend of claims 1 and 11 and they do not cure the deficiencies set forth above.  Therefore, the dependent claims are also rejected for failing to clarify the previous rejection, which renders the claims lacking enablement to practice the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-9, 11, 13-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 11 and 20: recite “…wherein the plurality of data items are further associated with one or more unique locations visited by the first user that the first user has previously not visited before …..”.   Per MPEP 2172.01 “…In addition, a claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention. See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968). >But see Ex parte Nolden, 149 USPQ 378, 380 (Bd. Pat. App. 1965) ("[I]t is not essential to a patentable combination that there be interdependency between the elements of the claimed device or that all the elements operate concurrently toward the desired result"); Ex parte Huber, 148 USPQ 447, 448-49 (Bd. Pat. App. 1965)”. In the instant claim it is no clear how the method  of the independent claim is determining or calculating “…wherein the plurality of data items are further associated with one or more unique locations visited by the first user that the first user has previously not visited before …..”.    
Clarification is required.
Further, Claims 1, 11 and 20: recite “…wherein the plurality of data items are further associated with one or more unique locations visited by the first user that the first user has previously not visited before …..”.Per MPEP 2173.05(a) “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained….”.  claim recitation such as “…wherein the plurality of data items are further associated with one or more unique locations visited by the first user that the first user has previously not visited before …..”,  is confusing because from the claiming language is not clear “locations visited by the first user…”   and  “…that the first user has previously not visited before …..”. Is the claim referring to a location visited by the first user during a particular period of time compared to locations that the “first user has previously not visited before that particular period of time”? The Examiner gives the broader reasonable interpretation to the term. Clarification is required.Claims  3-9, and 13-18,  they depend of claims 1 and 11 and they do not cure the deficiencies set forth above.  Therefore, the dependent claims are also rejected for failing to clarify the previous rejection, which renders the claims indefinite for failing to particularly point out and distinctly claim the subject matter.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1, 3-9, 11, 13-18 and 20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is reviewed in light of the amendments filed and presented below. 
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “analyzing social graph information associated with users… developing feature vectors representing elements of social graph information… determine the relevance of elements of social graph information to the location of special relevance… determine the relevance of the at least one data point to the location of special relevance;… assigning weight to each of the at least one data point based on the determined relevance of each of the at least one data point to the location of special relevance; determining that a sum of processing each of the data items according to its assigned weight exceeds a minimum threshold;  forming a prediction indicating the unique location of one or more unique locations as a location of special relevance associated with the first user.,_wherein the predicted location of special relevance replaces a previously predicted location of special relevance associated with the first user; determining an advertisement relevant to the first user based on the predicted location of special relevance”. 
The “analyzing, developing, applying, assigning, determining, forming and determining” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for analyzing social graph information  associated with users and locations of relevance for users of a social-networking system. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites   additional elements, “computer system” and “feature vector” 
The Examiner analyses the additional elements in the claim  in view of the instant disclosure:  
“computer system”, per instant specification, “[69] FIG. 6 illustrates an example computer system 600. In particular embodiments, one or more computer systems 600 perform one or more steps of one or more methods described or illustrated herein. In particular embodiments, one or more computer systems 600 provide functionality described or illustrated herein. In particular embodiments, software running on one
or more computer systems 600 performs one or more steps of one or more methods described or illustrated herein or provides functionality described or illustrated herein. Particular embodiments include one or more portions of one or more computer systems 600. Herein, reference to a computer system may encompass a computing device, and vice versa, where appropriate. Moreover, reference to a computer system may encompass one or more computer systems, where appropriate”, paragraph 69 and Fig. 6.

“feature vector”, per instant specification, “The method may include receiving at least one data point from a user's networked device, applying the feature vectors to the at least one data point to determine the relevance of the at least one data point to the location of special relevance, assigning weight to each of the at least one data point
based on the determined relevance of each of the at least one data point to the location of special relevance, processing the at least one data point according to its assigned weight, and forming a prediction,..”, paragraph 5. It seems is just an array of data.

“processor”,  per instant specification, The system may include a receiver, coupled to the processor, configured to receive at least one data point from a user's networked device. The system may include the processor being further configured to apply the feature vectors to the at least one data point to determine the relevance of the at least one data point to the location of special relevance, and to assign weight to each of the at least one data point based on the determined relevance of each of the at least one data point to the location of special relevance. The system may further include the processor being further configured to process the at least one data point according to its assigned weight and to form a prediction, to a particular degree of certainty, indicating the user's location of special relevance.

The networked device is a tangential device. 

The claim only recites conventional elements or components. They are generic elements. The Examiner gives the broadest reasonable interpretation. They are insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using  generic computer components (i.e. computer system ) Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“feature vector”, and “computer system”, amount to no more than mere instructions to apply the exception using generic computer components. i.e., mere instructions to apply an exception using generic computer components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
The additional limitation:
“receiving a plurality of data items from a networked device associated with a user” and
“transmitting the advertisement to the networked device associated with the first use…wherein the plurality of data items are further associated with one or more unique locations visited by the first user that the first user has previously not visited before”.
These are limitation toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Here, the “analyzing, developing, applying, assigning, determining, forming and determining” limitations were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The instant specification does not provide any indication that the elements “feature vector”, and “computer system”, are anything other than a generic computer component, and the “vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at  1362-63, 115 USPQ2d at 1092-93; and vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)”, court decisions cited in MPEP 2106.05(d)(II) indicate that merely determining an estimated outcome and setting a price or totalizing or summarizing is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “analyzing, developing, applying, assigning, determining, forming and determining” limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 11: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 20: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a computer-readable non-transitory storage media.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claims  3-9, and 13-18,   the claims recite elements such as “determining an advertisement relevant to the user”; “determining services relevant to the user”; “forming a prediction, to a particular degree of certainty”; “data point from a user's networked device includes social graph information”; “one marketplace transaction”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 9, 11, 13-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. PUB. No. 20140052718 (Waupotitsch called herein Wau) in view of  US PG. PUB. No.  20190392396 (Liu) and in view of  US PG. PUB. No.  20180285778 (NORI). 

As to claims 1, 11 and 20, Wau discloses a method comprising:
a) by a computing system, analyzing social graph information associated with users of a social-networking system
(“   [0020] The measure of social relevance may be different, depending on the type of item (e.g., place) which is the subject of the query. In one implementation the measure can be based on combining check-in information (e.g., at businesses, location of interest, logins, etc.) provided by one social network with another social network site's social graph, to create a measure for social relevance.
   [0022] To get the desired information for social relevance of a business [analyzing social graph information associated with users], for example, one implementation combines the check-in information provided by one social network with another social network website's social graph to create a measure for social relevance”, see at least paragraphs 20 and 22 and abstract);
b)  by the computing system, developing feature vectors representing elements of the social graph information
(“…cross referencing social distance, social network activities with or without geolocation (geographical location) and check-in data, time/date information associated with social content, and text mining[Examiner interprets as developing feature vectors]..”, paragraph 5.
“[0007] The aforementioned techniques can be used to augment, filter, and/or add "coolness" (or trendy) information to search results[Examiner interprets as developing feature vectors], for example, within a general purpose, a local-oriented search page or an application specifically targeted for businesses in a certain category or set of categories[Examiner interprets as developing feature vectors]”, paragraph 7.
“…[0016] Ranking results [Examiner interprets as developing feature vectors] of places in an order that is relevant to a user is a challenging task. Many heuristics exist, but few have proven to be satisfactory. Social relevance addresses this need”, paragraph 16.
“…user profiles, social networks (e.g., Facebook.TM.), online reviews related to the POI [Examiner interprets as developing feature vectors], postings on the website of the POI [Examiner interprets as developing feature vectors]], content of the postings, trend data, comments of other users on other networks[Examiner interprets as developing feature vectors], paragraph 36);
wherein the elements of the social graph information are associated with locations that are of special relevance to the users of the social-networking system
(“…Social relevance, which is social information such as postings, is information that can be derived from the postings and the type of individuals in a person's circle to measure how interesting the item of interest (e.g., a place) may be to potential customers. For example, inferences can be derived and validated from type-of-persons information about a type of location or specific locations, and at certain times or certain dates”, paragraph 17.
“ The measure of social relevance may be different, depending on the type of item (e.g., place) which is the subject of the query. In one implementation the measure can be based on combining check-in information (e.g., at businesses, location of interest, logins, etc.) provided by one social network with another social network site's social graph, to create a measure for social relevance”, paragraph 20. See also paragraph 35, 50 and Fig. 1 at least elements 102 and 104);
c) by the computing system, applying the feature vectors to determine that the  elements of the social graph information are relevant for predicting a location of special relevance associated with a user
(“  [0021] By way of example, in the case of a query for "hot" (currently popular) clubs, check-in information can be combined with the number of friends of the persons checking-in to the establishment [Examiner interprets as , applying the feature vectors]. Being surrounded by social people is a factor when choosing a business such as a bar or restaurant; accordingly, using social relevance as a measure is reasonable. Alternatively, or in combination therewith, the check-in information can be combined with global information that is socially relevant (e.g., guy/girl ratio for clubs, number of people with similar interests (tastes) [Examiner interprets as , applying the feature vectors], etc.). Moreover, the disclosed architecture can process information to result in a social environment for those users of similar interests [Examiner interprets as applying the feature vectors], rather than using social relevance information upfront to infer information about a point of interest”, paragraph 21. See also paragraphs 26-28.
“[0030] In an extension of determining a general notion of whether a place is a good "fit" (meets user requirements) [Examiner interprets as to determine that the  elements of the social graph information are relevant for predicting a location of special relevance], statements can be made about whether a place (or item) is a fit right now, or whether a place meets the user requirements at some point at a future date (e.g., "Mondays", "Thanksgiving", "on the day of my birthday", etc.) and time. Predictions can be made of the form "for this specific place, what is the `hot` time to be there", or hot time periods can be reported with any place (e.g., to restaurants, travel, etc.)….”, paragraph 30);
d)  by the computing system, receiving a plurality of data items from a networked device associated with a first user of the social-networking system
(“…social network activities with or without geolocation (geographical location) and check-in data, time/date information associated with social content, and text mining…”, paragraph 5.
“…text mining..”, paragraph 18.
“…a social circle can be used as a filter…”, paragraph 32.
“…The social relevance data 104 is computed based on sources 114 of social information. The sources 114 can include, but are not limited to, user profiles, social networks (e.g., Facebook.TM.),..”, paragraph 36);
wherein the plurality of data items are further associated with one or more unique locations visited by the first user that the first user has previously not visited before
(giving the BRI (broadest reasonable interpretation) Wau teaches  unique locations  and users familiar with a place or with historical data associated to places or business,
“[0006] The social relevance of many users and historical trends of the data can be combined to compute scores for the items of interest (e.g., businesses) [Examiner interprets as locations visited by the first user that the first user has previously not visited before]. Additionally, the social relevance of persons currently visiting the business, for example, can be used to compute a current score. Predictions can be computed for specific points in time, and in the future (e.g., today at 10 pm, each Friday, etc.)”, paragraph 6. “[0012] FIG. 3 illustrates a screenshot of an application that is specific to determining "Eat & Drink" places [Examiner interprets as one or more unique locations visited by the first user]”, paragraph 12 and Fig. 3. “ For example, inferences can be derived and validated from type-of-persons information about a type of location or specific locations  [Examiner interprets as one or more unique locations visited by the first user], and at certain times or certain dates”, paragraph 17.
“Predictions can be made of the form "for this specific place, what is the `hot` time to be there", or hot time periods can be reported with any place (e.g., to restaurants, travel, etc.)”, paragraph 30 and “…looking at aggregate social relevance for a place (or item), this information can be time-sliced (e.g., using the date/time stamp of check-ins)….”, paragraph 31.
“…At 502, social data associated with people familiar with the location of interest, is analyzed. The social data can be user profiles, postings, and comments made as members of online social networks) [Examiner interprets as locations visited by the first user]..”, paragraph 52 and Fig. 5);
e)  by the computing system, applying the feature vectors to a subset of the plurality of data  the data items (“..social data can be user profiles, postings, and comments made as members of online social networks…”, paragraph 52) to determine  relevance of the subset of data item to a unique location of one or more unique locations 
(“…inferences can be derived and validated from type-of-persons information about a type of location or specific locations  [Examiner interprets as one or more unique locations visited by the first user], and at certain times or certain dates”, paragraph 17.
“… [0036] The social relevance data 104 is computed based on sources 114 of social information. The sources 114 can include, but are not limited to, user profiles, social networks (e.g., Facebook.TM.), online reviews related to the POI [Examiner interprets as applying the feature vectors to the at least one data item], postings on the website of the POI [Examiner interprets as applying the feature vectors to the at least one data item], content of the postings, trend data, comments of other users on other networks[Examiner interprets as applying the feature vectors to the at least one data item], and so on. The candidate search results 106 are filtered and ranked (e.g., via the search component 110) to obtain the ranked final search results 112 based in part on the social relevance data 104…”, paragraph 36.
“…At 502, social data associated with people familiar with the location of interest, is analyzed. The social data can be user profiles, postings, and comments made as members of online social networks) [Examiner interprets as a subset of the plurality of data  the data items]..”, paragraph 52 and Fig. 5);
f)  by the computing system, assigning a weight to each of the subset of the data item (“..social data can be user profiles, postings, and comments made as members of online social networks…”, paragraph 52) based on the determined relevance of the data items, respectively
(“…Social relevance can then be combined to influence the ranking of items (e.g., places) on a search engine or social relevance can drive an independent experience for places…”, paragraph 28.
“…The system 100 can include a relevance component 102 that computes relevance of a point of interest (POI) (e.g., a business, event, item, etc.) based on social relevance data 104 derived from analysis of one or more people having an association with the point of interest…”, paragraphs 35 and 50 and Fig. 1 at least elements 102 and 104);
g)  by the computing system, determining that a sum of  each of the data items according to its assigned weight ( Fig. 5 and associated disclosure) exceeds a minimum threshold
(“…The method can further comprise computing the social relevance data as an aggregation of the social relevance data of each of multiple users visiting the point of interest. The method can further comprise validating the social relevance data based on cross-referencing of physical distance data  [Examiner interprets as exceeds a minimum threshold ] that includes at least one of geolocation data, check-in data, temporal data, or text mining…”, paragraph 51);
h)  by the computing system, in response to determining that the sum of each of the data items exceeds the minimum threshold, forming a prediction indicating the unique location of one or more unique locations as a location of special relevance associated with the first user
(“…The social relevance of many users and historical trends of the data can be combined to compute scores for the items of interest (e.g., businesses [Examiner interprets as one or more unique locations]). Additionally, the social relevance of persons currently visiting the business, for example, can be used to compute a current (relevance) score. Predictions can be computed for specific points in time[Examiner interprets as one or more unique locations], and in the future (e.g., today at 10 pm, each Friday, etc.)…”, paragraph 18. See also “…Alternatively, or in combination therewith, the check-in information can be combined with global information that is socially relevant (e.g., guy/girl ratio for clubs, number of people with similar interests (tastes), etc.). Moreover, the disclosed architecture can process information to result in a social environment for those users of similar interests, rather than using social relevance information upfront to infer information about a point of interest[Examiner interprets as one or more unique locations]…”, paragraph 21. “…. Predictions can be made of the form "for this specific place, what is the `hot` time to be there[Examiner interprets as one or more unique locations]", or hot time periods can be reported with any place (e.g., to restaurants, travel[Examiner interprets as one or more unique locations], etc.)….”, paragraphs 30- 31 and 38), 
wherein the predicted location of special relevance replaces a previously predicted location of special relevance associated with the first user
(“[0001] The amount of information being generated and accumulated on networks can serve many useful purposes if techniques for extracting the desired information are performant (efficient) and effective. The ability to obtain the desired data from this sheer amount of information as well as updates to this information needs to be more focused for the user search queries…”, paragraph 1);
i)  by the computing system, determining an advertisement relevant to the first user based on the predicted location of special relevance
(Wau ‘s system comprises a relevance engine, “…[0043] The output of the relevance engine 202 can be to an application server (App Server) 216, which provides applications with services …”, paragraphs 43-44.
“…[0045] FIG. 3 illustrates a screenshot 300 of an application that is specific to determining "Eat & Drink" places. The point of interest "Red Mill Burgers" is being shown to be "kid friendly" and "hip", as indicated by descriptors in the screenshot 300 user interface…”, paragraph 45.
See also, “…socially-integrated review websites…”, paragraph 26. “…specific place, what is the ` hot` time to be there", or hot time periods can be reported with any place (e.g., to restaurants, travel, etc.)…”, paragraph 30.
“…information provided by visitors, and/or can be found in user reviews. However, the information of persons that check into a restaurant or are writing reviews can be used as an indicator…”, paragraph 32.
“…online reviews related to the POI, postings on the website of the POI, content of the postings, trend data, comments…”, paragraph 36); and
j) by the computing system, transmitting the advertisement to the networked device associated with the first user (Fig. 3 and paragraph 45. See also Fig. 2 at least elements  216 and 218).
Wau does not expressly disclose but Liu discloses
Vector 
(“…the categories of data associated with the users (e.g., educational institutions, current jobs, etc.) may also be into the thousands or millions. Finding similarities among all these users may be a computationally expensive proposition given the large amount of data and possible categories,..”, paragraph 3. 
“…converting categorical values to vectors (a process referred to herein as "embedding") and then utilizing tools well-suited for operating on vectors. However, a simple vector definition where each value of the category is assigned a position..”, paragraph 33).
Weight and assigned weights associated with the subset of the data items
(Liu teaches that is not novel at the time of his invention, a social network system that organize information in groups,“…[0042] The social networking system 120 may provide a broad range of other applications and services that allow members the opportunity to share and receive information, often customized to the interests of the member. For example, with some embodiments, the social networking system 120 may include a photo sharing application that allows members to upload and share photos with other members. With some embodiments, members of the social networking system 120 may be able to self-organize into groups, or interest groups, organized around a subject matter or topic of interest [Examiner interprets as the subset of the data items]. With some embodiments, members may subscribe to or join groups affiliated with one or more companies…”, paragraph 42.
“…graph module 402 weights the relevance score values associated with the software modules included in the set  based on the one or more indications of actions received from the client device [Examiner interprets as the subset of the data items]. The weighting may be performed, by the … graph module 402, using the one or more machine learning algorithms. The weighting of the relevance score values results in weighted relevance score values associated with the software modules…”, paragraph 91. See also “…The selecting of the set of software modules is based on the relevance score values associated with the software modules included in the set exceeding a relevance threshold value….”, paragraph 88)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu’s teaching with the teaching of  Wau. One would have been motivated to  provide functionality to store data in vectors in order to offer graphics imbedded in vectors machine learning to improve digital content delivery (see Liu at least paragraphs 1 and 33). 
Although Wau elaborates in “updates to … information”, paragraph 1,  “Architecture that facilitates relevance analysis for user queries for items of interest (e.g., businesses) for which social relevance (the composition of people frequenting the business) of the environment. The social relevance can be determined based on social data related to other people using techniques such as cross referencing social distance, social network activities with geolocation and check-in data…”, abstract  and  “…the  architecture utilizes social relevance, which is social information such as utilized from data that includes other people, postings of other people on the Internet or otherwise, the information that can be derived from the postings, and the type of individuals in a person's circle (relationships), for example, to measure how interesting the item of interest (e.g., a place, business) may be. For example, with respect to locations (e.g., businesses), inferences can be derived and validated from type-of-people information of the people who frequent a type of location or specific locations, and at certain times or certain dates”, paragraphs 3 and 4
Wau does not expressly disclose but NORI discloses
wherein the predicted location of special relevance replaces a previously predicted location of special relevance associated with the first user;
(Nori discloses a data processor system who receives feedback data, update weights giving to predictor variables  
“…0044] Once the feedback 124 is received it is used to update [replace] the weights 300, 302, 304. In some cases, the processor is configured to represent aggregation of the trained expert models 116 using a probabilistic model and to update the weights using the probabilistic model in the light of the feedback 124. In various examples this is done using an online Bayesian update 310 process which gives a principled framework for computing the update…”, paragraph 44.
[0061] Feedback is received 310 …. The feedback is used to update the weights as described with reference to FIG. 3 above. The second aggregated prediction is then computed …”, paragraph 61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NORI’s teaching with the teaching of  Wau. One would have been motivated to  provide functionality to process data such as in Fig. 3, where predictor data (such as location data)  is updated replacing previous predicted data such as previous location data in order to achieve predictable accurate results (see NORI paragraph 36  and Fig. 3 data processor).
As to claim 11, it comprises the same limitations than claim 1 above therefore is rejected in similar manner, and further comprises
A system comprising: one or more processors; and a nontransitory
memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions (see Wau Fig. 6 and associated disclosure)
As to claims 3 and 13, Wau discloses
further comprising the steps of by the computing system, determining services relevant to the user based on the predicted location of special relevance
(“…Additionally, the social relevance of persons currently visiting the business, for example, can be used to compute a current score. Predictions can be computed for specific points in time, and in the future…”, paragraph 6.
“…selection and presentation of content, features, and/or services that assist the user to obtain the benefits of a richer user experience and to access to more relevant information…”, paragraph 48);
 by the computing system, transmitting notification of the services to the user's networked device associated with the first user (Fig. 3 and paragraph 45. See also Fig. 2 at least elements  216 and 218).
As to claims 4 and 14, Wau discloses 
further comprising the steps of: by the computing system, forming a prediction,  indicating locations of special relevance associated with users within a particular geographic region(“…The social relevance of many users and historical trends of the data can be combined to compute scores for the items of interest (e.g., businesses) [Examiner interprets as location of special relevance of users within a particular geographic region]. Additionally, the social relevance of persons currently visiting the business [Examiner interprets as location of special relevance of users within a particular geographic region], for example, can be used to compute a current (relevance) score. Predictions can be computed for specific points in time, and in the future (e.g., today at 10 pm, each Friday, etc.)…”, paragraph 18);
and by the computing system, estimating, based on the formed prediction,  indicating the locations of special relevance associated with the users, a
count of the users 
(“…click-through events on search results, or measurements of the number of people associated with the item, such as a restaurant…”, paragraph 1.
“…number of friends of the persons checking-in to the establishment…”, paragraph 21.
See also “[0012] FIG. 3 illustrates a screenshot of an application that is specific to determining "Eat & Drink" places”, paragraph 12 and Fig. 3).
As to claims 9 and 18, Wau discloses
further comprising the steps of: a) by the computing system, generating a question with respect to the data items used to form the prediction indicating the location of special relevance associated with the first user
(“…user queries (e.g., business) for items of interest, and especially for items of interest that are businesses for which social relevance..”, paragraph 17 see also Fig. 5 and associated disclosure); b) by the computing system, transmitting the at least one question to the first user's networked device (see return search results, Fig. 5 and associated disclosure);
c)  by the computing system, receiving an answer to the at least one question (see return search results, Fig. 5 and associated disclosure);
d)  by the computing system, based on the user's response, validating at least one element of social graph information associated with the user 
(“…combined social relevance with another measure, and/or based on constraints that limit the relevance computation to friends in a user's social circle..”, paragraph 19.
“…the check-in information can be combined with global information that is socially relevant (e.g., guy/girl ratio for clubs, number of people with similar interests (tastes), etc.)…”, paragraph 21); e) by the computing system, updating the prediction indicating the location of special relevance associated with the first user,
(“…[0021] By way of example, in the case of a query for "hot" (currently popular) clubs [Examiner interprets as location of special relevance], check-in information can be combined with the number of friends of the persons checking-in to the establishment [Examiner interprets as validating at least one element of social graph information associated with the user]. Being surrounded by social people is a factor when choosing a business such as a bar or restaurant; accordingly, using social relevance as a measure [Examiner interprets as updating the prediction] is reasonable. Alternatively, or in combination therewith, the check-in information can be combined with global information that is socially relevant (e.g., guy/girl ratio for clubs, number of people with similar interests (tastes), etc.) [Examiner interprets as validating at least one element of social graph information associated with the user]. … process information to result in a social environment for those users of similar interests, rather than using social relevance information upfront to infer information about a point of interest…”, paragraph 21).

Claims 5-8,  and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. PUB. No. 20140052718 (Waupotitsch called herein Wau) in view of  US PG. PUB. No.  20190392396 (Liu)  in view of  US PG. PUB. No.  20180285778 (NORI) and in view of  US PG. PUB.  No. 20130097246 (Zifroni).
As to claims 5, 6, 7, 8, 15, 16 and 17, Wau discloses
wherein the plurality of data items received from the user's networked device includes social graph information associated with a user associated with the first user
 ([0020] The measure of social relevance may be different, depending on the type of item (e.g., place) which is the subject of the query. In one implementation the measure can be based on combining check-in information (e.g., at businesses, location of interest, logins, etc.) provided by one social network .. social network site's social graph, to create a measure for social relevance”, paragraphs 20 and 22.
Further, Wau discloses “…access user profile information 212 [Examiner interprets as information associated with a user account]…”, paragraph 42).
wherein the social graph information associated with the user (“other people on the Internet or otherwise, the information that can be derived from the postings, and the type of individuals in a person's circle (relationships),…”, paragraph 4. “…friends in a user's social circle,…”, paragraph 8. 
“…friends with which the person has frequent interactions…”, paragraph 25.
“…The social relevance data can include user profiles (e.g., age, gender, preferences, etc.), a user, friends of a user,…”, paragraph 50).
wherein the social graph information associated with the user includes at least one-page interaction
(see paragraph 23.  See also “ [0032] Alternative measures include using the social graph. The information derived from a social circle can be used as a filter for results on search pages. For example, a popular query for local businesses is "kids friendly" (is the business environment conducive to visitation by children). This typically uses self-declared information by business owners, information provided by visitors, and/or can be found in user reviews. However, the information of persons that check into a restaurant or are writing reviews can be used as an indicator. For example, if a large portion of these people have declared that they have kids on their social network website, this information can be used as an indicator for a kids-friendly place”, paragraph 32).
wherein the social graph information associated with the user account includes at least one transaction 
(“..information of persons that check into a restaurant…”, paragraph 32. “…check-in data (e.g., at a business, event, etc…”, paragraph 38).
Wau does not expressly disclose but Zifroni discloses
a user account
(“… [0088] The user database 1304 contains all the users of the system, each entry must have at least a unique identifier, other fields are optional. For example a user does not need to have a user account nor a personal profile to be able to use the system to communicate with other users in the same multilocal social networking group,…”, paragraph 88);
user account includes at least one connection to a second user
(“…users may group their friends and family members in their social network…”, paragraphs 5 and 9-10);
user account includes at least one marketplace transaction 
([0063] At 1018, the server 1000 ranks the results in the normalized list of locations using one or more features. Features may include, for example, proximity, user profile, feature set annotation (e.g., part of a popular cluster, often selected by other users which can potentially be similar users, users of the same market segment..”, paragraph 63 and 107.
“…order to issue rewards of different kinds, such as badges or account credits, whereby a brand enters into a commercial engagement with brand advocates and issues financial rewards (potentially based on, or in proportion to, their activity level) using a transaction system, where the service acts as an intermediary facilitator…”, paragraph 159).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zifroni’s teaching with the teaching of  Wau. One would have been motivated to  provide functionality to support a marketplace transaction in order to support a social network via multiple locations (see Zifroni, paragraph 3).

In summary, the Examiner notes that  Wau discloses further comprising the steps of:a)  by the computing system, determining whether location from a user's networked device over a particular period of time indicate that the user travels often;
(“  [0006] The social relevance of many users and historical trends of the data can be combined to compute scores for the items of interest (e.g., businesses). Additionally, the social relevance of persons currently visiting the business, for example, can be used to compute a current score. Predictions can be computed for specific points in time, and in the future (e.g., today at 10 pm, each Friday, etc.)”, paragraph 6.
“…information associated with social content [Examiner interprets as data points received from a user's networked device], and text mining to inform and validate conclusions”, paragraph 18).
b)  by the computing system, for each data point received from the networked device for each unique location ( “…geolocation (geographical location) ..”) associated with the data points to form sets of counts
 (“…cross referencing social distance, social network activities with or without geolocation (geographical location) and check-in data, time/date information associated with social content, and text mining[Examiner interprets as data points to form sets of counts]..”, paragraph 5.
“…[0016] Ranking results [Examiner interprets as data points to form sets of counts] of places in an order that is relevant to a user …”, paragraph 16.
“…online reviews related to the POI [Examiner interprets as data points to form sets of counts], postings on the website of the POI [Examiner interprets as data points to form sets of counts]], …”, paragraph 36);
Also the Examiner notes that Wau does not expressly disclose but Zifroni discloses
data points received
(“…  [0044] FIG. 4 is a diagram illustrating an example of how locations are stored for a particular social networking group. The multilocal service for any social networking group requires a server in 400 that stores locations and multilocations data. The multilocations database 402 contains a collection of multilocations. The location database 404 contains a collection of locations, with possibly for every location a plurality of associated information such as its coordinates (which can be but are not limited to geographic coordinates), address, name, contact information, opening hours, or any other type of information related to the particular location, as well as a one or more multilocation to which it is associated…”, paragraph 44.
“…user creates an online multilocal social network by associating to it a set of geolocations using an interface to select a plurality of geolocations that are registered as locations in multiple sources…”, paragraph 52)
registering a count for each unique location associated with the data items received
(“…complete normalized list of locations [Examiner interprets as registering a count] that the server determined..”, paragraph 63. See also paragraphs 122-123);
c)  by the computing system, setting a minimum threshold
(“threshold score”, paragraph 63.
The Examiner notes that Zifroni discloses a business solution that is based in database approach. It is very well known in database arts that to process a database and retrieve  information from stored data, criteria such a threshold that is less or higher than a condition can be established according to business rules. It does not have patentability weight.  See for example, Zifrone discloses “… threshold can then be determined based on these factors, such that as long as the user's level of activity with the service exceeds the threshold, then …. If the user's level of activity is dropped below this threshold,..”[ Examiner interprets as setting a minimum threshold], paragraph 147);
d) by the computing system, determining the sum of the counts for each set of counts associated with each unique location
(“…the client device 1002 is a mobile device such as a smartphone. At 1004, the server 1000 detects the device type of client device 1002. This may include, for example, classifying the client device 1002 as a mobile or desktop device. At 1006, the client device 1000 detects its current geolocation and sends this information to the server 1002. [Examiner interprets as determining the sum of the counts]… At 1010, the server 1000 then queries one or more sources for a list of locations near the geolocation provided by the client. This may include, for example, querying various databases 1012, either locally or remotely over the Internet. At 1014, results are received from the databases 1012. At 1016, the server 1000 filters and normalizes the list of locations [Examiner interprets as sum of the counts for each set of counts associated with each unique location]”, paragraph 62 and Fig. 10.
The Examiner notes that Zifroni discloses a business solution that is based in database approach. It is very well known in database arts that the total of data elements or rows in a database can be obtained. See for example, Zifrone discloses
“…database 1500 that is used to further refine … database is described as being separate from the user activity database 1502, …, which can be measured, for example by, some or all of the following metrics: [Examiner interprets as sum of the counts for each set of counts associated with each unique location]”,..”, paragraph 125);
e)  by the computing system, determining that the count satisfies the minimum threshold
(“…At 1020, the server 1000 determines if there is an unambiguous result for automatic selection. This may be the case if, for example, there is only one returned result, or if a scoring of the relevancy of results produces one location with a significantly higher score than other locations (and/or higher than a threshold score). At 1022, the server 1000 returns either the single unambiguous result (if there is one), or a list of locations from which the user may choose. The latter may be either the complete normalized list of locations that the server determined, or it may be filtered such that only top results are returned…”, paragraph 63.
The Examiner notes that Zifroni discloses a business solution that is based in database approach. It is very well known in database arts that to process a database and retrieve  information from stored data, criteria such a threshold that is less of higher than a condition can be established according to business rules. See for example, Zifrone discloses “… threshold can then be determined based on these factors, such that as long as the user's level of activity with the service exceeds the threshold, then …. If the user's level of activity is dropped below this threshold,..”, paragraph 147);
f)  by the computing system, updating the user's location of special relevance if the sum of one set of counts exceeds the minimum threshold,
 (see paragraph 63, also see “…[0150] The server logs user activity in a database  [Examiner interprets as updating the user's location of special relevance], including details about … geolocation…”, paragraph 150.
“…the list of relevant locations is further refined by retrieving from the user activity database activity associated with any of the users in the list of relevant users. The locations thus retrieved are added to the list of relevant locations [Examiner interprets as updating the user's location of special relevance],…”, paragraph 165. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zifroni’s teaching with the teaching of  Wau. One would have been motivated to  provide functionality to registering counts and minimum thresholds in order to support a social network via multiple locations (see Zifroni, paragraph 3).
Response to Arguments
Applicant’s arguments of 5/16/2022 have been very carefully considered but are not persuasive.
Applicant argues (remarks 9-13)
CLAIM REJECTIONS - 35 U.S.C. § 103
9 of 13
PA TENT APPLICATION
16/054,367
Claims 1, 3-4, 9, 11, 13-14, 18, and 20 are Allowable over the ProposedWaupotitsch-Liu-Nori
Combination
The Examiner rejects Claims 1, 3-4, 9, 11, 13-14, 18, and 20 under 35 U.S.C. § 103 as
being rendered obvious by U.S. Publication No. 2014/0052718 ("Waupotitsch") in view of U.S.
Publication No. 2019/0392396 ("Liu"). Although Applicant does not necessarily agree with the
Examiner, to expedite allowance of this Application, Applicant has made clarifying amendments
to Claims 1, 11, and 20, to further clarify the distinction between the claims and the cited art… Even if the proposed Waupotitsch-Liu-Nori combination were proper, it would still fail to
disclose, teach, or suggest all of the limitations of independent Claims 1, 11, and 20.
As an example, the proposed Waupotitsch-Liu-Nori combination fails to disclose, teach, or
suggest by the computing system, receiving a plurality of data items from a networked device
associated with a first user of the social-networking system, wherein the plurality of data items
are further associated with one or more unique locations visited by the first user that the first
user has previously not visited before, as independent Claim 1 recites….
In response the Examiner asserts that Applicant’s amended the claims but there is not novelty at all in the current claims at the time of the invention. The combination Wau, Liu and NORI is a strong prior art. 
The Examiner respectfully notes that Applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. The claims are broad and the search conducted shows that there is lack of novelty on the claimed invention therefore there is loss of right to a patent. The prior art record read in the claims.
In addition, claiming an invention introducing 112 (a) because  enablement and indefinite language and arguing intensively,  is not the way to advance prosecution of this case but for sure to delay its prosecution.
Further, the MPEP § 2111 provides that claims must be given their broadest reasonable interpretation.  It is generally considered improper to read limitations contained in the specification into the claims.  See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. It seems that for the amended limitation “wherein the
plurality of data items are further associated with one or more unique locations visited  by the first user that the first user has previously not visited before;” applicant wants that the Examiner read limitations from the specification into the claims. Thus, claiming an invention is not merely an exercise in semantics.  

Furthermore, the proposed
Waupotitsch-Liu-Nori combination fails to disclose, teach, or suggest by the computing system,
in response to determining that the sum of each of the data items exceeds the minimum
threshold, forming a prediction indicating the unique location of one or more unique locations as a location of special relevance associated with the first user, wherein the predicted location of special relevance replaces a previously predicted location of special relevance associated with the first user, as independent Claim 1 further recites. The Examiner asserts that these limitations are disclosed in paragraphs 0018, 0032, 0036, 0051, 0030, 0031, 0038, 0001 of Waupotitsch….

In response the Examiner asserts that since the rejection is based in a prima facie of obviousness one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145. The prima facie established in this case discloses completely the alleged limitation (see MPEP 2142 the legal concept of prima facie supported by evidence).
Specifically,  amended limitation “…wherein the plurality of data items are further associated with one or more unique locations visited by the first user …..” is plenty disclosed by the prima facie of obviousness  see at least “[0006] The social relevance of many users and historical trends of the data can be combined to compute scores for the items of interest (e.g., businesses). …”, paragraphs 6, 12, 17, 31  and 52 of Wau.

The Examiner may not disregard specific recitations of Applicant's claims to maintain a
rejection under 35 U.S.C. § 103. According to the M.P.E.P., "[a]ll words in a claim must be
considered in judging the patentability of that claim against the prior art." M.P.E.P. § 2143.03
(citations omitted). Moreover, "[w]hen evaluating claims for obviousness under 35 U.S.C. 103, all
the limitations of the claims must be considered and given weight." Id ( emphasis added). As
shown above, even assuming for the sake of argument the proposed Waupotitsch-Liu-Nori
combination were proper, the proposed Waupotitsch-Liu-Nori combination would still fail to
disclose, teach, or suggest all the limitations of independent Claims 1, 11, and 20. Therefore, the
proposed Waupotitsch-Liu-Nori combination does not render independent Claims 1, 11, and 20
obvious.
In response the Examiner asserts that all the limitations have been considered to establish the prima facie of obviousness in this Office action. The instant claims are not novelty at the time of the invention.
Applicant argues (remarks 8-9)
CLAIM REJECTIONS - 35 U.S.C. § 101
Claims 1, 3-9, 11, 13-18, and 20 are Patentable Subject Matter
The Examiner rejects Claims 1, 3-9, 11, 13-18, and 20 under 35 U.S.C. § 101 as allegedly
being directed to non-statutory subject matter.
Although Applicant does not necessarily agree with the Examiner, to expedite allowance
of this Application, Applicant has made clarifying amendments to Claims 1, 11, and 20. Applicant
believes that these amendments obviate the Examiner's rejections and respectfully requests the
Examiner to reconsider and allow all pending claims.
In response the Examiner asserts that per MPEP 2106 an invention must comply with the Subject Matter Eligibility test under Alice framework. The instant claims are directed to an abstract idea. None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, the claims are ineligible (see complete and facially sufficient analysis of the rejection above). A prima facie of unpatentability have been established in this case.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Combining Behavioral and Social Network Data for Online Advertising”. IEEE. 2008. This article discloses that there are two main requirements for effective advertising in social networks. The first is that links in the social network are relevant to the targeted ads. The second is that social information can be easily incorporated with existing targeting methods to predict response rates. The purpose of  this paper is to investigate these requirements. it measures the relevance of a social network, the Yahoo! Instant Messenger graph, to classes of ads. We investigate the degree to which social network information complements existing user-profile information for targeting. This article finds  that there is significant evidence in social network of homophily, that links in the network indicate similar ad-relevant interests. This article proposes an ensemble classifier to combine existing user-only models with social network features to improve response predictions.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        7/23/2022